El Juez Asociado Se. Figueeas,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho de la senten-cia apelada, y
Resultando que Don Pedro Bolívar hermano y apode-rado de Don G-orgonio, declaró en 13 de Marzo de 1903 que su hermana Doña Basilisa tenía parientes ricos en América, *80ignora si éstos la reglaron cantidades de importancia, que Don Gorgonio vino de España en 1900 y se hospedó en la casa del declarante que es propiedad de aqnél, que vino á ver sus intereses y á renovar la contrata de la casa de co-mercio Bolívar Arruza y Co., que estudió la situación de ésta pasando inventarios y enterándose de ellos; que Bolí-var Arruza y Ca., debía á L. Mayol y Co., de Barcelona, una cantidad que garantizó Don Gorgonio con 2000 cajas de fósforo, entregadas á uno de la casa de Gilet, de Ponce.
Resultatácto que al folio 206 en que figura la cuenta de préstamo del Banco Español con Bolívar Arruza y Co., de la que es socio comanditario Don Gorgonio, consta lo que éste adeudaba á aquella institución de crédito por las obli-gaciones fechadas en diez y treinta y uno de Diciembre de 1900 y que son también objeto de la actual reclamación.
Resultando que el vale suscrito por Don Gorgonio Bolí-var á la orden de los Sres. Bolívar Arruza y Co., por la cantidad de cuatro mil ciento noventa y dos dollars cuaren-ta y nueve centavos y que por endosos vino á poder de la razón social J. T. Silva Banking and Commercial Company, lleva fecha de 3 de Enero de 1901, que es la misma en que se otorgó por Don Gorgonio ■ Bolívar la venta á su hermana Doña Basilisa de trece fincas y dos créditos hipotecarios por valor de sesenta y tres mil dollars; folios 1 y 244 de los autos.
Resultando que en el acto del juicio oral, 13 de Marzo de 1903, declararon Don Gumersindo Suárez y Don Conrado Palau manifestando que Don Gorgonio Bolívar les habló personalmente como consejero del Banco Español para contratar con éste un préstamo de veinte mil pesos m. p., con el fin de construir una casa, y que efectivamente se cons-truyó en Santurce una, dice Suarez, y varias, dice el testi-go Palau; folios 397 y siguientes del proceso.
Resultando que en el mismo acto Don Carlos Conde manifestó que Don Gorgonio Bolívar le instó para que le proporcionase una entrevista con Don Antonio Sarmiento *81(Secretario del Banco) para Rabiar de la operación qne te-nía pendiente con el Banco y qne sabe qne Bolívar ofreció en garantía de la operación qne proyectaba, nna hipoteca qne tenía á sn favor constituida por nn tal Yilá.
Resultando qne entre lo vendido por Don G-orgonio á sn hermana Doña Basilisa, en 3 de Enero de 1901, fignra con el número 15, nn crédito hipotecario por veinte mil pesos de moneda provincial qne'le adeudaba Jaime Yilá cuyo crédito, qne era de Bolívar Arruza y Ca., se traspasó por valor en cuenta á Don Gorgonio Bolívar con posterioridad al 19 de Enero de 1901.
Resultando que Don Gorgonio Bolívar no depositó en ningún establecimiento Bancario, ni en otro cualquiera, el importe de sus obligaciones, y el total de los bienes qne manifestó conservaba para cubrirlas, y á qne se refiere el primer resultando de la sentencia recurrida, ha quedado redu-cido á la cantidad qne arroja la tasación pericial contenida en en el noveno resultando de la referida sentencia.
Resultando qne á petición del actor se tomó anotación, de embargo sobre nna finca de catorce cnerdas con deduc-ción de ocho mil trescientos catorce metros superficiales y sobre otra de cuatro cnerdas más ó menos de terrenos, por’ lo que pueda corresponder á Don Gorgonio Bolívar, en la liquidación de la razón comercial G. Bolívar & Co.; y á los efectos del artículo 165 del ^Reglamento para aplicación de la Ley Hipotecaria, se estableció que la primera respon-dería de diez mil pesos de principal y mil para costas y la segunda de quinientos dollars de principal; folios 89 y 123.
Resultando que la carta en que Doña Basilisa Bolivar y Alvarez autoriza al abogado Don Herminio Diaz Navarro, dice literalmente así: “España Bilbao., Munguia 9 de Diciembre de mil novecientos. Señor Don Herminio Diaz Navarro, Abogado, San Juan. — -Muy Sr. mío: No tengo el gusto de conocer á usted1 pero por referencias de personas que le co-nocen y sabiendo las condiciones de caballerosidad que le adornan: que ejerce usted la profesión en esa ciudad y que *82para darle mi representación no es preciso el otorgamiento de poder, según leyes qne ahora rigen en esa Isla, me permito por medio de la presente nombrarle á nsted mi represen-tante para qne intervenga en todos los asuntos judiciales y extrajudiciales que yo tenga ó pueda tener en esa isla y los dirija con su acostumbrada discreción é interés. No dudando que aceptará usted esta designación, quedo de us-ted atenta y S. S. Q. B. S. M. — Basilisa de Bolívar.
Resultando que la cédula que exhibió dicha - Sra. al otor-gar la esci^fura de aceptación y ratificación de la compra á que se refiere la última parte del Resultando sexto de la -sentencia apelada, es de undécima clase; folio 125.
Aceptando los fundamentos de derecho 1, 2, 3, y 4 de la ¡sentencia apelada, y
Considerando que la expresión de una causa falsa en los contratos dá lugar á la nulidad, si no se probase que es-taban fundados en otra verdadera y lícita, según el artículo 1276 del Código Civil antiguo y 1243 del Reformado.
Considerando: que si no se puede negar que exite la ■causa del de venta celebrado en 3 de Enero de 1901 entre Don G-orgonio Bolívar y Alvarez y su hermana Da. Basilisa ■de los propios apellidos, puesto que el Notario dá fé de que ústa pagó sesenta y tres mil dollars por las cosas vendidas, .artículo 1274 del Código Civil, no se ha intentado probar •como correspondía, después de la negación, los medios de ■que se valió Don Herminio Diaz Navarro para reunir aquí ■esa suma, toda vez que en la carta de autorización nada se le dice ni se habla de la compra, ni se ha indicado siquiera .la forma ó manera como vino esa importante cantidad á (esta ciudad, remitida desde España como de la propiedad (de la compradora para que fuera realmente el precio de una ■venta efectiva y entrara positivamente en la propiedad del vendedor, en cuyo caso hubiera podido éste manifestar en el acto del requierimiento que conservaba en su poder can-tidad suficiente para cubrir sus obligaciones, ya que tam-bién expresó que no depositó en parte alguna el importe de *83ellas, variando de este modo sn situación económica posterior y por consiguiente el aspecto jurídico que hoy presen-ta el contrato realizado.
Considerando que esos antecedentes, unidos á la manera vaga é inverosímil con que explica Doña Basilisa los me-dios de reunir esa fortuna, cuando sólo usa cédula de un-décima clase, y la extrañeza que causa su determinación inexplicable de adquirir boy tantas fincas y créditos en esta tierra, para ella extranjera, deciden el ánimo á «hacer la afir-mación de que sólo predominó en este contrato la intención de que los acreedores del vendedor, no pudieran hacer efec-tivos sus créditos en los bienes aparentemente vendidos, y esto viene á producir un contrato simulado, según la Orden Judicial de 5 de Marzo de 1899.
Considerando que para mejor comprender el espíritu de dicha orden, hay que acudir al preámbulo que la precede y en él categóricamente se expresa que los contratos con el indicado propósito celebrados, “son perniciosos para la vi-da agrícola y comercial del país, porque minándolo por su base, destruyen en absoluto el crédito de esas dos únicas fuentes de riqueza, á las que de tal modo se les hará imposi-ble desarrollarse y vivir” y se añade además “que es in-moral y se hace por ello necesario hacer más eficaz la pro-hibición que en ese punto ya contiene nuestra ley;” de don-de resulta que hay que entender y aplicar en un sentido es-tricto la referida disposición, para evitar los males que la misma indica.
Considerando que el mismo pensamiento dominó en el otro contrato de venta de un solar celebrado el 19 de Enero de 1901, entre Don Herminio- Diaz Navarro como compra-dor y Don G-orgonio Bolívar como vendedor, puesto que del conjunto de esas operaciones resulta la insolvencia del úl-timo y por tanto el perjuicio de los acreedores y han de se-guir ambos la' suerte que la prueba y el derecho les señalan.
Considerando que la simulación de dicho contrato es in-*84discutible y para llegar á ese convencimiento basta pensar qne Don Gorgonio Bolívar tenía conocimiento de sns deudas con el Banco Español porque así se lo demostraban los li-bros de Bolívar Arruza y Ca., de cuya sociedad es Coman-ditario; tenía también ese conocimiento por las gestiones que él mismo Mzo cerca de dos Consejeros de dicha Institu-ción para conseguir el préstamo de 20,000 pesos y además no podía ignorar la existe acia de otras deudas en su contra, puesto que la que boy reclama, la razón social J. T. Silva Banking ancf Commercial Company, fué contraida por el mismo Bolívar en 3 de Enero de 1901 día precisamente en que otorgó la escritura' de venta á su hermana Doña Basi-lisa y otras acreencias dieron motivo á protestos anteriores á esa fecha y cuyos actos conocía igualmente, porque se en-tendieron con sus apoderados, y con ese conocimiento per-fecto de su verdadera situación económica, surgen en la mente de Bolívar los antecedentes del plan que luego se de-sarrolló.
Considerando que la prueba vino á demostrar que des-pués de la venta de Don Gorgonio Bolívar á su hermana ocurrieron hechos expontáneos que demuestran una vez más la simulación del contrato, y estos son el de haber cobrado su hermano Don Pedro, como apoderado del aquél los al-quileres de Enero y Febrero de una casa que ocupaba Don Jorge Saldaña y que había dejado de ser de la propiedad del poderdante si fué real y efectiva la venta de 3 de Enero de 1901; la manifestación que en 13 de Marzo de 1901 hizo en juicio dicho Don Pedro, de que vivía en una casa de la propiedad de su hermano, cuando á ser cierto el contrato, ya esa casa en esa fecha pertenecía á Da. Basilisa; el desis-timiento de un recurso en 13 de Febrero7 de 1901 hecho á nombre de Don Gorgonio Bolívar por el mismo Letrado que con autorización de dicha Señora intervino en el con-trato representándola y entregando á su nombre el precio de la venta, cuando dicho recurso se interpuso en un pleito *85en cobro de nn crédito hipotecario, y á ser cierta la venta referida, ya ese crédito pertencía á Doña Basilisa y en tal hipótesis sólo á sn nombre pndo desistirse de dicho recurso; el traspaso qne de esa acreencia se hizo en los libros de Bo-lívar Arruza y Co., á favor de Don G-orgonio, en fecha muy posterior á sn venta, y por último el ofrecimiento hecho por dicho Bolívar al Secretario del Banco Español, Don Antonio Sarmiento, de ese mismo crédito como garantía de la operación qne aquél proyectaba, garantía qne no podía te-ner otro fin qne- el arreglo de estos pleitos, ya iniciados, por-que las obligaciones de deber del Banco estaban garantiza-das.
Así se deduce de la declaración que en 13 de Marzo de 1903 prestó Don Carlos Conde; detalles todos esos que por su propia sencillez y naturalidad están proclamando que en la conciencia de Don Gorgonio, en la de su hermano y apode-rado Don Pedro, y en la de su abogado, las fincas y créditos vendidos no habían pasado realmente á ser de la verdadera propiedad de Doña Basilisa, sino que por contrario pertene-cían al aparente vendedor de los mismos, y por eso se ha-cían esas manifestaciones y se determinaban actos que es-taban en perfecta armonía con la verdadera realidad de las cosas.
Considerando que no arroja menos luz sobre la idea de la simulación la lectura de la carta de autorización que se ha insertado en uno de los resultandos y que se fecha en Munguia, Bilbao, (España) el 9 de Diciembre de 1900, .carta que en absoluto silencia los medios de proveerse el manda-tario-de los fondos necesarios para realizar el contrato; los pocos días transcurridos desde esa fecha al 3 de Enero de 1901, en que se otorgó la escritura de venta por precio re-cibido de sesenta y tres mil dollars equivalentes casi cien mil pesos españoles; el silencio de Don Gorgonio Bolívar sobre esa importante suma al ser requerido en once de Marzo del citado año, suma que de ser cierta la venta hu-*86biera conservado en sn poder, ó por lo menos constaría empleada en bienes de sn exclusiva propiedad, y la certi-ficación del Tesorero de Pnerto Eico expresiva de que de los antecedentes que corresponden á la valnación de la pro-piedad del año económico de 1901 á 1902 no aparece presen-tada planilla suscrita por Don G-orgonio Bolívar Alvarez; son todos esos beclios probatorios del estado de insolvencia en qne conscientemente procuró colocarse dicho Bolívar para'Keludir el pago de las obligaciones qne anteriormente tenía contraídas.
Considerando que no puede alegarse en favor de la sol-vencia de Don Gorgonio Bolívar las anotaciones de embargo que en estos autos aparecen tomadas en el Registro de la Propiedad sobre dos fincas, porque hay que tener en cuen-ta que están inscritas á nombre de G. Bolívar y Ca., y que están, por tanto, comprometidas en esa sociedad, de que es Comanditario Don Gorgonio, que está hoy len liquidación y no alcanza el embargo, y en su día, el cobro, más que á lo que pueda corresponder al socio deudor por beneficios ó liquidación, según el artículo 174 del Código de Comercio.
Considerando que fudándose el contrato celebrado el 3 de Enero de 1901 en una causa que la prueba ha demostra-do que es falsa y no habiéndose intentado siquiera probar por los demandados á quien correspondía, que se fundó en otra verdadera y licita y teniendo éste y el celebrado el 19 del mismo año, el mismo pensamiento y proponiéndose el deu-dor en ambos el mismo fin, hay que convenir que son nulos y no producen efecto alguno, como son también nulos los tí-tulos inscritos en el Registro de la Propiedad, y nulas por consiguiente las inscripciones que dichos títulos hayan cau-sado, porque la inscripción, según el artículo 33 de la Lev Hipotecaria, no convalida los actos y contratos que sean nulos con arreglo á las leyes.
Considerando que una vez que los acredores hayan pro-bado la simulación, pueden para cobrar, ó para exigir que *87se les garanticen sus créditos, dirigir sn acción, como se ha hecho en estos juicios, contra sn dendor y contra el qne posea á título de dueño los bienes de aquél, siendo en estos casos ese poseedor responsable de lo adeudado por el den-dor directo, hasta donde alcance el valor de dichos bienes; según así se determina en el artículo 3 de la citada Orden Judicial de 5 y 20 de Marzo de 1899.
Considerando qne no es de aplicación á este caso la sen-tencia de 2 de Marzo de 1900 qne de este Tribunal se cita en el escrito de alegación en derecho presentado por la. parte recurrida.
Considerando qne las costas del juicio deben imponerse á los demandados y las del recurso sin especial condenación.
Vistos el artículo 1259 del Código Civil ó 1226 del Re-formado y los demás qne en esta sentencia se citan con las. Ordenes Judiciales de 5 y 20 de Marzo de 1899, la Ley de la Asamblea legislativa de esta Isla aprobada en 12 de Marzo de 1903, la Orden Greneral Número 118 serie de 1899 y los artículos- 358, 364 y 371 de la Ley de Enjuiciamiento Civil.
Fallamos qne confirmando en lo conforme y revocando en cnanto no lo esté la sentencia apelada debemos conde-nar y condenamos á Don Grorgonio Bolivar y Alvarez á qne pague las siguientes deudas: al Banco Español de Puerto Rico la de veinte mil cuatrocientos dollars más los .intereses vencidos y que se venzan á razón del doce por ciento anual; á la razón social J. T. Silva Banking and Commercial Company, la de cuatro mil ciento noventa y dos dollars cuarenta y nueve centavos, más los intereses legales desde que cayó en mora; declaramos nulo y de ningún valor ni efecto los contratos de venta, las escrituras de 3 y 19 de Enero de 1901, y las inscripciones que dichos contratos hayan causa-do en el Registro de la Propiedad, declaramos qne para hacer efectivas las sumas que Don Grorgonio Bolívar adeu-da al Banco Español de Puerto Rico, á J. T. Silva Banking and Commercial Company, como la que se refiere á Don *88Francisco de P. Acuña, se proceda desde luego en cuanto á las dos primeras y luego que recaiga ejecutoria en el eje-cutivo en que está reclamada, en cuanto á la última, contra los bienes á que se contraen las mencionadas escrituras, é imponemos las costas del juicio á los demandados y las del recurso sin especial condenación.
Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández, Sulzbacher y MacLeary.